Citation Nr: 0019841	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to the veteran's service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in July 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The record contains competent medical evidence showing 
that the veteran's low back disorder is aggravated by his 
service-connected left knee disability.


CONCLUSION OF LAW

The veteran's low back disorder is aggravated by his service-
connected left knee disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.310, 3.322 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

II.  Factual Background

Service connection has been established for internal 
derangement of the left knee, with relaxation of the 
ligaments, and for residuals of a left ankle sprain, 
secondary to the veteran's service-connected left knee 
disability.

The veteran's VA treatment records (dated from January 1995 
to April 1999) reflect the veteran's numerous complaints of 
problems with his left knee and chronic low back pain.  It 
was noted that the veteran's left knee would buckle on him 
and cause him pain.  These records also contain an August 
1996 letter from one of the veteran's treating physicians at 
the VA, which indicates that the veteran has an unstable left 
knee that causes him to fall.  Specifically, in January 1996, 
the veteran fell and exacerbated his low back pain.  The 
veteran's knee problems continued to worsen, and his 
increased back pain was a secondary injury that resulted from 
his severely arthritic and unstable knees.

An October 1996 VA spine examination reflects the veteran's 
reports that he injured his low back in the 1950s, when he 
lifted some heavy objects.  The veteran stated that he had 
had occasional low back strain since then, secondary to 
stumbling from the problems with his knees.  Subsequent to 
examination, the examiner stated that the veteran had a 
history of chronic low back pain, which was probably 
initially exacerbated in the 1950s while lifting heavy 
objects.  This continued to be very bothersome to the 
veteran, and he appeared to have reinjured it several times.  
According to the veteran's history, reinjury had occurred 
when he stumbled because of his knees.

At his RO hearing (conducted in March 1999), the veteran 
testified that his left knee would buckle and cause him to 
lose balance.  (Transcript (T.) at 1).  The veteran also 
testified that he had seen many doctors at the Loma Linda VA 
Medical Center for his knee and back problems.  Id.  The 
veteran's service representative drew attention to the August 
1996 letter from one of the veteran's VA physicians, in which 
it was stated that the veteran's low back was secondary to 
his service-connected left knee.  (T. at 4).  The veteran 
reiterated that his left knee buckled on him, and at times, 
it also locked.  (T. at 6).

A June 1999 VA examination outlines the medical and 
procedural development of the veteran's low back disorder, 
specifically reviewing the veteran's claims file.  This 
examination also reflects the veteran's reports that when his 
left knee buckled, he injured his lower back.  It was noted 
that there was significant instability of the left knee, with 
frequent buckling.  Subsequent to examination, the diagnoses 
were advanced degenerative lumbar scoliosis; no signs of 
herniated disc or lumbar radiculopathy; no signs of spinal 
stenosis; and advanced osteoarthritis of the lateral and 
medial compartments of the left knee.  The examiner did not 
offer an opinion as to the causal relationship, if any, 
between the veteran's service-connected left knee disability 
and his low back disorder.

III.  Analysis

Upon review of the pertinent evidence of record and the 
applicable law, the Board finds that the veteran's low back 
disorder has been aggravated by his service-connected left 
knee disability.  Accordingly, then, given the Court's 
holding in Allen v. Brown, supra, the Board finds that 
service connection is warranted in this instance.

Here, the Board notes the opinion expressed in the August 
1996 correspondence from one of the veteran's treating 
physicians at the VA, which indicates that the veteran's left 
knee was unstable and caused him to fall.  The veteran's knee 
problems continued to worsen, and his increased back pain was 
a secondary injury that resulted from his severely arthritic 
and unstable knees.  The Board also notes the opinion 
expressed in the October 1996 VA examination, in which the 
examiner stated that the veteran had a history of chronic low 
back pain, which was probably initially exacerbated in the 
1950s while lifting heavy objects.  This continued to be very 
bothersome to the veteran, and he appeared to have reinjured 
it several times.  According to the veteran's history, 
reinjury had occurred when he stumbled because of his knees.

Clearly, these two medical opinions show that the veteran's 
claimed low back disorder, while not initially caused by the 
veteran's service-connected left knee disability, has been 
aggravated by repeated falls, which were due to an unstable 
left knee, for which service connection has been established.  
As noted above, where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to aggravation.  
See Allen v. Brown, supra.

In reaching this determination, that the veteran's low back 
disorder is aggravated by his service-connected left knee 
disability, the Board stresses that there is no competent 
medical evidence of record to rebut the opinions expressed in 
the August 1996 letter and in the October 1996 VA 
examination.  Rather, the June 1999 VA examination thoroughly 
outlines the medical and procedural development of the 
veteran's low back disorder and proffers clinical diagnoses, 
but there is absolutely no clinical discussion as to the 
causal relationship, if any, between the veteran's service-
connected left knee disability and his low back disorder.  
Such silence cannot work to rebut the two medical opinions of 
record that show that there is such a causal relationship.

In light of the above, then, the Board finds that the weight 
of the evidence is in favor of the veteran's claim.  Service 
connection for a low back disorder, secondary to the 
veteran's service-connected left knee disability, is granted.


ORDER

Service connection for a low back disorder, secondary to the 
veteran's service-connected left knee disability, is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

